             Case MDL No. 2982 Document 12 Filed 02/05/21 Page 1 of 3




                            UNITED STATES JUDICIAL PANEL
                                         on
                             MULTIDISTRICT LITIGATION


IN RE: FEDERAL BUREAU OF PRISONS
HOME CONFINEMENT LITIGATION (NO. II)                                                MDL No. 2982


                                ORDER DENYING TRANSFER


        Before the Panel: Petitioner Rhonda Fleming, who is proceeding pro se, moves to
centralize this litigation in the Central District of California or, alternatively, the District of
Connecticut. This litigation consists of two actions pending in two districts, as listed on
Schedule A. 1

        After considering the parties’ arguments, we conclude that centralization will not serve the
convenience of the parties and witnesses or further the just and efficient conduct of the litigation.
Although both actions involve inmates’ alleged entitlement to transfer to home confinement based
on the risks of COVID-19 transmission and infection at U.S. Bureau of Prisons institutions, the
actions focus on the conditions and practices at different institutions – one in Florida and one in
California. Thus, the actions will not share significant common factual questions. Additionally,
both actions are in procedural postures that would make centralization inefficient. In the Fleming
action, the magistrate judge has recommended denial of petitioner’s petition for habeas corpus,
and the report and recommendation is pending before the district judge. In the Torres action,
a class has been provisionally certified, and discovery is due to close next month.

      IT IS THEREFORE ORDERED that the motion for centralization of the actions listed on
Schedule A is denied.




1
        Petitioner’s motion lists two additional actions that are closed (Lee and Shanahan). Her
supplemental briefing alleges that there also is a related action in D. Connecticut
(Martinez-Brooks). That action was closed in October 2020, following a class settlement with
respect to inmates at FCI Danbury and entry of an order dismissing all claims. Implementation of
the settlement is subject to the court’s jurisdiction and remains ongoing, but the case remains
closed.
Case MDL No. 2982 Document 12 Filed 02/05/21 Page 2 of 3

                           -2-


                     PANEL ON MULTIDISTRICT LITIGATION



                    _________________________________________
                                 Karen K. Caldwell
                                      Chair

                   Catherine D. Perry     Nathaniel M. Gorton
                   Matthew F. Kennelly    David C. Norton
                   Roger T. Benitez       Dale A. Kimball
         Case MDL No. 2982 Document 12 Filed 02/05/21 Page 3 of 3




IN RE: FEDERAL BUREAU OF PRISONS
HOME CONFINEMENT LITIGATION (NO. II)                           MDL No. 2982


                                     SCHEDULE A

           Central District of California

     TORRES, ET AL. v. MILUSNIC, ET AL., C.A. No. 2:20-04450

           Northern District of Florida

     FLEMING v. STRONG, C.A. No. 4:20-00212
